Citation Nr: 1438508	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part, granted an increased rating to 40 percent for a recurrent tear with rotator cuff contracture and degenerative arthritis of the right (dominant) shoulder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist a claimant in the development of a claim. This duty includes providing an examination and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  A remand is necessary in this case so that VA can meet this duty.  

In general, VA assigns disability ratings based on the average impairment of earning capacity resulting from service-connected disabilities.  38 C.F.R. § 4.1 (2013).  VA may also grant a total rating on an individual basis (referred to as a TDIU) if the Veteran is unable to secure and follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2013).  Subsection (a) of 38 C.F.R. § 4.16 addresses "schedular" TDIU.  It allows for a total disability rating when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

Subsection (b) of 38 C.F.R. § 4.16 addresses "extraschedular" TDIU.  It provides that rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b) (2013)

Service connection has been established for total right shoulder replacement for recurrent tear with rotator cuff contracture, degenerative arthritis (dominant) shoulder and is currently rated as 40 percent disabling.  Service connection has also been established for healed right first metacarpophalangeal fracture with residual right thumb fibrosis (claimed as right hand condition), currently rated as noncompensable.  

In June 2011, the Board issued a decision in which it denied the Veteran's claim of entitlement to an increased disability rating for his right shoulder disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In a May 2012 the Court granted a joint motion for remand (May 2012 JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties) and remanded the case to the Board for action consistent with the terms of that JMR.  In that JMR, the Parties agreed that the Veteran did not appeal the matter of an increased rating, and such issue is now abandoned, effectively affirming the Board's decision on the increased rating issue to the extent of a rating other than a TDIU.  That issue is therefore no longer before the Board.  

In the May 2012 JMR, The Parties agreed that the case had to be remanded to the Board so that the Board could provide adequate reasons and bases to support its determination that a TDIU was inapplicable.  The Parties also agreed that, to the extent that the Board had considered whether a TDIU was applicable, it had to provide adequate reasons and bases as to why it had determined that the most probative evidence of record showed that the Veteran's unemployment results from disorders other than his right shoulder disability.  

Importantly, it must be noted that the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) and the question of if TDIU was being raised by the record was specially addressed by the Board in the first decision (not decided by the undersigned) (page 10 and 11 of the Board's June 2011 decision).

More relevantly, the first JMR did not require (or even suggest) that another examination be held. 

The Board adjudicated the TDIU issue in a July 2013 decision.  It found as fact that the weight of the evidence of record does not suggest that the Veteran is unable to secure substantially gainful employment due to his service-connected right shoulder condition.  It concluded as a matter of law that referral for extraschedular consideration was not required.  The Veteran appealed that decision to the Court.  

In March 2014, the Court granted another joint motion for remand of the Parties and remanded the case to the Board for action consistent with the terms of that JMR.  The Parties agreed the Board must ensure that the Veteran is provided an examination that considers his service-connected right shoulder and right hand disabilities in order to determine whether such disabilities render him unable to work pursuant to 38 C.F.R. § 4.16.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination with regard to whether a TDIU is warranted.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected right shoulder and right hand disabilities render him unable to secure and follow a substantially gainful occupation.  

The examiner is cautioned that the question is not whether he is unemployable because of a nonservice-connected condition.  Rather, the question is whether his service-connected right shoulder and right hand disabilities (at least as likely as not - a 50% or greater chance) render him unemployable without consideration of his age or his nonservice-connected disabilities.  The examiner must provide a complete rationale for any conclusion reached.

This is complex case:  The RO/AMC should insure that the instructions of the Court are fully implemented.   

2.  Then, review the examination report and all other relevant evidence of record and, if warranted, refer the case to the Director, Compensation and Pension Service for extraschedular consideration along with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  

3.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



